Citation Nr: 1301791	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE
Entitlement to a compensable evaluation for left ear hearing loss on an extra- schedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. F.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a compensable evaluation for left ear hearing loss. 

The Veteran testified at a Formal Hearing before a Decision Review Officer (DRO) in May 2009.  The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of each hearing is associated with the claims file. 

When this case was previously before the Board in July 2011, it was remanded for additional development.  Thereafter, VA obtained an October 2011 letter from the VA Director of the Compensation and Pension Service (Director) that denied entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for the Veteran's left ear hearing loss. 

The case is now before the Board for final appellate consideration.


FINDING OF FACT

The schedular noncompensable evaluation assigned for the Veteran's service-connected left ear hearing loss is inadequate and does not contemplate his level of disability and symptomatology; his exceptional disability picture exhibits marked interference with employment comparable to that which would warrant a 10 percent evaluation under the relevant diagnostic criteria at 38 C.F.R. §§ 4.85 - 4.87.  




CONCLUSION OF LAW

The criteria for an extraschedular evaluation of 10 percent for service-connected left ear hearing loss have been met.  38 C.F.R. §§ 3.321(b)(1), 4.85 - 4.87 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).    The duty to notify was satisfied by a letter issued in July 2007.  The duty to assist was also met.  The Veteran's treatment records have been obtained, he has submitted witness statements, he was afforded a hearing, and he was afforded examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

According to 38 C.F.R. § 3.321(b)(1) (2012), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have been completed, namely, referral of the case to the Director for consideration of extraschedular evaluation in the first instance, the case has been returned to the Board for its review. 

As noted by the Court of Appeals for Veterans Claims in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim"). 

In this case, there is evidence that the rating schedule is inadequate to evaluate the Veteran's disability.  Although the Veteran's pure tone averages and speech discrimination scores do not reflect that a compensable schedular evaluation is warranted for left ear hearing loss, the Veteran, his colleagues, supervisors, and a student all report that the Veteran's hearing loss causes marked interference with his employment.

Specifically, the Veteran's occupation as a teacher appears to present obstacles unique to that occupation.  For instance, despite flawless performance evaluations, the Veteran's hearing loss has resulted in him disciplining the wrong student, being misinterpreted as yelling due to anger rather than his inability to realize how loud he is speaking, and an inability to distinguish where sounds are coming from.  

The Veteran has repeatedly stated that his livelihood may soon be in jeopardy due to his hearing loss disability.  A video tape submitted by the Veteran demonstrates the high level of background noise in his classroom which further interferes with the Veteran's hearing.  Despite accommodations from the school district, background noise continues to be very troublesome for the Veteran.

In May 2009, the Veteran and his representative presented testimony at a Formal Personal hearing before a DRO.  The Veteran testified that his left ear hearing loss is detrimental to his occupation as a 7th grade math and science teacher.  He stated that because he is unable to hear his students, he finds himself doing most of the talking.  He has had to designate a student to repeat the questions and answers of other students.  He said it is very frustrating because he sees how frustrating it is to his students.  He was told by the principal of his school that his future as a teacher is uncertain if his hearing loss continues to worsen, although ideally he hopes to teach for another 18 or 20 years.  He stated that he is more able to hear a one on one conversation as opposed to interactions in the class room, in part due to lesser background noise and in part due to the ability to focus on the speaker and read their lips and facial expressions.  He stated that understanding his students is much more difficult than understanding others because his students often have things in or covering their mouth while speaking.  He reported mistakenly disciplining students due to an inability to decipher where sounds are coming from.  He reported experiencing chronic and frequent ear infections which are treated by his private physician.  He stated that he realizes that his disability rating for hearing loss is a mechanical computation, however, his life has been turned upside down due to hearing loss and he is worried about what he future holds because of it.  He requested that his hearing loss be evaluated fairly, in such a way that considers the effects of the disability on his everyday life. 

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  He stated that his left ear hearing loss is the result of having a tumor in his left ear surgically removed during service.  He stated that the tumor was so large that it impacted the bones in his left ear which had to be reconstructed following removal of the tumor.  He was given a hearing aid for his left ear at that time due to the damage it caused to his hearing.  He reported intermittent drainage, mostly with severe ear infections in the left ear.  He reported a second surgery on his left ear years after the initial surgical procedure during service.  

Occupationally, the Veteran testified that he works as an 8th grade math and science teacher.  He stated that his classroom is very noisy due to the presence of 32-35 students and the dated school building and heating/ventilation systems within it.  He stated that parents have gotten upset with him because he is too loud when disciplining his students.  The Veteran, his students, colleagues, and supervisors all get frustrated with the him due to the constant need to repeat what was said.  He stated that he has a "504 plan" with his school district which helps make accommodations for him in the class room due to his hearing loss disability.  The Veteran's representative requested that the Veteran be afforded a new audiological evaluation in a place other than in a sound-proof booth, in an environment that is more similar to or mimics the Veteran's classroom.

In March 2009, lay statements were received from the Veteran's colleagues, M.H., D.A., G.D., S.L., T.M., and S.M.  Those statements indicate that the Veteran has trouble hearing conversations both in and outside of the classroom and he occasionally nods or gives responses as if he understands what was said when, in fact, he did not accurately hear what was said.  The Veteran is unaware of this until he is politely questioned about an improper response whereby the Veteran will ask the speaker to repeat themselves and he gives the speaker his full attention when they speak.  They stated that the Veteran frequently is seen adjusting his hearing aid and during faculty meetings asks those around him to repeat what the speaker said.  

His colleagues noted complaints from students that the Veteran did not answer their question, that he answered it incorrectly because he heard it incorrectly, or that he yelled at them because he does not realize how loudly he speaks.  One colleague stated that this disconnect in communication is potentially dangerous.  The Veteran is unable to hear someone if his back is turned to them.  Students often have to alert the Veteran when the front office calls on the intercom system into his classroom.  Although the Veteran is a great teacher, his hearing loss and its effects do not create the best learning environment for his students.  The Veteran's supervisor stated that when the Veteran displays a video, he has been sent into the Veteran's room to turn the television down due to disruptions of other nearby classrooms and also those working in the front office.  Each colleague stated that the Veteran's hearing loss appears to be getting worse. 

In March 2011, the Veteran submitted statements from two colleagues (G.H. and B.D.) and a student (T .H.), along with a waiver of RO consideration.  His colleagues reported working with the Veteran for significant periods of time and that his hearing loss appears to be deteriorating.  They stated that he struggles to hear what is said at meetings or even at the same lunch table.  They stated that people conversing with the Veteran are constantly repeating themselves and the Veteran is constantly adjusting his hearing aid.  B.D. stated that the Veteran has to have his students repeat to him what other students say during class.  

G.H. attested to the Veteran's good character.  T.H., the Veteran's student, stated that during class, there is always a "wave-like" effect of repetition of what someone in the back of the room says until it gets to the front of the room where the Veteran can hear it.  She stated that it is frustrating, embarrassing at times, and is very hard on students like her who are shy.  She further stated that it wastes a lot of class time that could be spent learning other material or prepping for an examination.  She stated that the Veteran is a great teacher, however, his hearing loss is a significant issue during class. 

The Board is aware that in the October 2011 letter the Director briefly reviewed the record, and concluded that none of the evidence submitted by the Veteran showed marked interference with employment due to his left ear hearing loss.  The Director concluded that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  The Director concluded that the record did not demonstrate that the symptomatology currently associated with the Veteran's service-connected left ear hearing loss was not wholly contemplated by the criteria utilized to assign a zero percent evaluation.  

However, the Board finds that the statements made by the Veteran, and the statements made on his behalf by people familiar with the effect of his left ear hearing loss on his employment, simply outweigh the Director's opinion.  These statements constitute credible and extensive evidence that the Veteran's particular service-connected left ear hearing loss results in a unique disability that is not addressed by the rating criteria.  Specifically, the statements describe marked interference with employment that is not adequately compensated by the regular schedular standards.  

As noted, the Board referred this matter to the Director, thereby determining that the evidence in this case demonstrated such an exceptional disability picture that the available noncompensable schedular evaluation was inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board essentially found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion. 

In light of the foregoing medical evidence, the Board finds that an extraschedular rating for left ear hearing loss is in order, and that any other interpretation of the evidence seems contrary to the intent of 38 C.F.R. § 3.321(b)(1).  

The inquiry next becomes at what extraschedular rating should the Veteran's service-connected left ear hearing loss be assigned.  There is no particular guidance for the Board to follow in making this determination.  The Board finds that the foregoing evidence reflects that the Veteran's actual functional loss is comparable to that which would warrant a 10 percent evaluation under the relevant diagnostic criteria at 38 C.F.R. §§ 4.85 - 4.87.  Given the nature of the symptoms of the Veteran's service-connected left ear hearing loss, and the lack of specific guidance, the Board will therefore assign a 10 percent evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b)(1). 





ORDER

An extraschedular disability evaluation of 10 percent is granted for left ear hearing loss, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


